FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


KWAI FUN WONG; WU-WEI TIEN                No. 10-36136
TAO ASSOCIATION,
             Plaintiffs-Appellants,         D.C. No.
                                         3:01-cv-00718-
                  v.                           JO

DAVID V. BEEBE, a former
Immigration and Naturalization               ORDER
Service (n.k.a. Department of
Homeland Security) Official;
UNITED STATES OF AMERICA,
                Defendants-Appellees.


   On Remand From The United States Supreme Court

                   Filed July 13, 2015

   Before: Alex Kozinski, Harry Pregerson, A. Wallace
 Tashima, M. Margaret McKeown, William A. Fletcher,
Marsha S. Berzon, Richard R. Clifton, Jay S. Bybee, Carlos
T. Bea, Milan D. Smith, Jr. and Mary H. Murguia, Circuit
                        Judges.
2                     WONG V. BEEBE

                          ORDER

    In light of the Supreme Court’s opinion affirming the
judgment of this court and remanding for further proceedings,
see United States v. Kwai Fun Wong, 135 S. Ct. 1625 (2015),
we in turn REMAND this case to the district court for further
proceedings consistent with the opinions of this court and the
Supreme Court.